DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on June 19, 2019.
Claims 1-20 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Considerations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitations of: “a first specifying section”, “a second specifying section”, and “an execution section” of indep. claims 1 and 20; “a first notification section” of dep. claim 2; “a control section” of dep. claim 3; “a first display control section” of claims 5-8; “a second notification section” of claims 9-16; “a storage section”, “a second display control section”, and “a reception section” of claims 17-19, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language in the claim without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Claim limitations of: “a first specifying section” (Fig. 4A, first specifying section 210), “a second specifying section” (Fig. 4A, second specifying section 220), and “an execution section” (Fig. 4A, execution section 230) of indep. claims 1 and 20; “a first notification section” of dep. claim 2; “a control section” of dep. claim 3 (Fig. 4A, control unit 120); “a first display control section” of claims 5-8 (see fig. 4A, first display control section 240); “a second notification section” of claims 9-16; “a storage section” (Fig. 4A, storage unit 130), “a second display control section” and “a reception section” (Fig. 1, operation reception unit 100) of claims 17-19. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 2-4, 6-16 and 17-19 are objected under 37 CFR §1.75 (a) as examiner was not able to locate the explicit supports (i.e. structural limitations/descriptions and etc.) corresponding to what is claimed in the claims mentioned.  More specifically, the specific limitations are: “a first notification section” of dep. claim 2; “a second notification section” of claims 9-16; and “a second display control section” of claims 17-19 (corresponding dependent claims are also affected in these cases).  As set forth above, claims have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above.  However, the applicant’s specification does not explicitly provide and/or link a corresponding structure to the claimed function(s) as required under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, in the pre-grant publication of instant application (US Pub. No. 2020/0007708), i.e. in para. 67 and etc. merely provides functional descriptions of the limitations “first notification section” as identified above and do not clearly link the corresponding structures of the limitations identified above (and similarly for limitations of “second notification section” and “second display control section” as identified above).  Therefore, claims 2-4, 6-16 and 17-19 are objected under 37 CFR 1.75 (a) as being unclear, insufficient and/or indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahara (U.S. Pub. No. 2006/0221378 A1).
With regard to claim 1, the claim is drawn to an information processing apparatus (see Asahara, i.e. in Fig. 1-2, 13-14, and etc., disclose the image forming apparatus 101) comprising: 
a first specifying section that receives specification of an execution target function from a plurality of functions (see Asahara, i.e. in Fig. 10, and etc. disclose a display screen which displayed with user interface [or as “first specifying section”] for different settings of plurality of functions, such as copy, box, remote scanner and etc.); 
a second specifying section that receives specification of a normal mode or a simulation mode (see Asahara, i.e. in fig. 2, disclose the mode switching module 201, and correspondingly in para. 63-64, disclose that “[0063] In FIG. 2, the control section 103 is provided with a mode switching module 201, a removable medium detecting module 202 and a mode switching inhibiting module 203, as characteristic modules of the present embodiment. [0064] The mode switching module 201 is a module for switching between a normal mode to be used by general users and a service mode dedicated to service persons. In the service mode, a service person can perform various processes for performing maintenance and/or condition inspection of the image forming apparatus 101...”); and 
an execution section that executes a process for implementing the specified function in the mode received by the second specifying section (see Asahara, i.e. in Fig. 2, disclose the control section 103, and in para. 59, discloses that “[0059] The control section 103 controls operation of reading/writing the removable medium 106 or the storage device 105, execution of the firmware of the image forming apparatus 101, display of images on the display panel of the display/operation section 104, and detection of input from operation keys and the like…”, and further in Fig. 3, i.e. steps S11-S13, and in para. 78, disclose that the teachings transitioning to service mode, firmware updating is carried out”). 
With regard to claim 2, the claim is drawn to the information processing apparatus according to claim 1, further comprising: a first notification section that notifies a user in a case where the process for implementing the specified function includes a process unrestorable to a state before execution (see Asahara, i.e. in fig. 3, step S17, display warning, and in para. 88, discloses that “[0088] Then, if a removable medium 106 exists in the removable media drive 102, a warning is displayed at step S17 to instruct the service person to remove the removable medium 106. The warning is displayed, for example, on the entire screen of the display/operation section 104 as shown in FIG. 11A. By pressing an "OK" button 90, the process returns to step S14, and the processes at and after step S14 are repeated. By repeating these processes, switching from the service mode to the normal mode is inhibited until the service person removes the removable medium 106. It is also possible to display the warning on a part of the screen of the display/operation section 104 at step S17 as shown in FIG. 11B”).
With regard to claim 5, the claim is drawn to the information processing apparatus according to claim 1, further comprising: a first display control section that displays a result of the process for implementing the received function in a case where the process for implementing the received function includes a process executed in the simulation mode, such that a result of the process executed in the simulation mode is distinguished from a result of a process executed in the normal mode (see Asahara, i.e. in Fig. 2, disclose the display/operation section 104, and in para. 60, discloses that “[0060] The display/operation section 104 is configured by a touch panel and is capable of displaying a desired image similarly to a common display. The image forming apparatus 101 can be operated by a user touching the screen. Though a display section and an operation section are provided in one unit in the present embodiment, they may be separately provided. That is, a configuration may be also possible in which a user interface typified by a mouse or a keyboard may be provided separately from a common display”; in addition, see Fig. 5 and 10 for illustrations of different displays for normal mode and service mode).
With regard to claim 6, the claim is drawn to the information processing apparatus according to claim 2, further comprising: a first display control section that displays a result of the process for implementing the received function in a case where the process for implementing the received function includes a process executed in the simulation mode, such that a result of the process executed in the simulation mode is distinguished from a result of a process executed in the normal mode  (see Asahara, i.e. in Fig. 2, disclose the display/operation section 104, and in para. 60, discloses that “[0060] The display/operation section 104 is configured by a touch panel and is capable of displaying a desired image similarly to a common display. The image forming apparatus 101 can be operated by a user touching the screen. Though a display section and an operation section are provided in one unit in the present embodiment, they may be separately 
With regard to claim 9, the claim is drawn to the information processing apparatus according to claim 1, further comprising: a second notification section that performs notification in a case where the process for implementing the received function includes a process executed in the simulation mode, in order to support an operation for performing the process in the normal mode (see Asahara, i.e. in Fig. 4, steps S103, and further in fig. 11A and in para. 24, discloses that “[0024] Preferably, the electronic apparatus comprises a display section for displaying information, and when an available storage device is detected by the storage device detecting means, the normal mode inhibiting means displays on the display section a warning prompting that the storage device should be removed…”).
With regard to claim 10, the claim is drawn to the information processing apparatus according to claim 2, further comprising: a second notification section that performs notification in a case where the process for implementing the received function includes a process executed in the simulation mode, in order to support an operation for performing the process in the normal mode (see Asahara, i.e. in Fig. 4, steps S103, and further in fig. 11A and in para. 24, discloses that “[0024] Preferably, the electronic apparatus comprises a display section for displaying information, and when an available storage device is detected by the storage device detecting means, the normal mode inhibiting means displays on the display section a warning prompting that the storage device should be removed…”).
With regard to claim 13, the claim is drawn to the information processing apparatus according to claim 5, further comprising: a second notification section that performs notification comprises a display section for displaying information, and when an available storage device is detected by the storage device detecting means, the normal mode inhibiting means displays on the display section a warning prompting that the storage device should be removed…”).
With regard to claim 20, the claim is drawn to a non-transitory computer readable medium storing a program causing a computer to function as: a first specifying section that receives specification of an execution target function from a plurality of functions; a second specifying section that receives specification of a normal mode or a simulation mode; and an execution section that executes a process for implementing the specified function in the mode received by the second specifying section (instant claim is similarly rejected for at least the rationales set forth in discussions of claim 1 above, also incorporated by reference herein; in addition, in Asahara, i.e. 148-149, disclose that”[0148] In this case, the program code itself read from the storage medium realizes the functions of either of the above described embodiments, and hence the program code and a storage medium on which the program code is stored constitute the present invention. [0149] Examples of the storage medium for supplying the program code include a floppy (registered trademark) disk, a hard disk, a magnetic-optical disk, an optical disk such as a CD-ROM, a CD-R, a CD-RW, a DVD-ROM, a DVD-RAM, a DVD-RW and a DVD+RW, a magnetic tape, a nonvolatile memory card, and a ROM. Alternatively, the program code may be downloaded via a network”).

Allowable Subject Matter
With regard to Claims 3-4, 7-8, 11-12 and 14-19, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Asahara, discloses an invention relates to an electronic apparatus that is capable of securely preventing a user who has worked in a dedicated mode using a storage device such as a removable medium from forgetting to remove the storage device. The electronic apparatus is operated in a normal mode or a dedicated mode in which a particular process including accessing an available medium is performed. When the dedicated mode is switched to the normal mode by the mode switching module, a removable medium detecting module detects whether an available storage device is connected to a removable media drive, and if an available storage device is detected by the removable medium detecting module, the switching to the normal mode is inhibited by mode switching inhibiting module.  While the teachings of Asahara disclose the teachings of modes switching between normal mode and service mode, Asahara do not disclose or suggest, among the other limitations, the additional required limitation of “a control section that controls the execution section to execute the process for implementing the function received by the first specifying section in the simulation mode regardless of the specification received by the second specifying section in a case where the process for implementing the received function includes the process unrestorable to the state before execution”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Asahara. 
With regard to claims 4, 7-8, 11-12, 14-16 and 19, the claims are depending directly or indirectly from the independent Claim 3, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 17, the closest prior arts of record, Asahara, do not disclose or suggest, among the other limitations, the additional required limitation of “the information processing apparatus according to claim 1, wherein the process for implementing the function is configured with a plurality of processes that are performed based on a plurality of operations received from a user, the information processing apparatus further comprises: a storage section that stores an operation performed by the user with respect to execution of the received function; a second display control section that displays a result of a process corresponding to each operation in a case where execution is performed in the simulation mode; and a reception section that receives one or more operations among the plurality of operations, and the execution section implements the specified function again by executing a process again based on an operation that is performed again for the specified operation”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Asahara. 
With regard to claim 18, the closest prior arts of record, Asahara, do not disclose or suggest, among the other limitations, the additional required limitation of “…the information processing apparatus according to claim 2, wherein the process for implementing the function is configured with a plurality of processes that are performed based on a plurality of operations received from a user, the information processing apparatus further comprises: a storage section 
Therefore, claims 3-4, 7-8, 11-12 and 14-19 are objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Utsunomiya et al. (U.S. Pat/Pub No. 2007/0188791 A1) disclose an invention relates to an image forming technique of forming an image on a print medium by executing a print process based on a received print job.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675